Title: To George Washington from Samuel Athawes, 3 March 1775
From: Athawes, Samuel
To: Washington, George



Dear Sir.
London 3d March 1775.

The very short Crop & Capt. Pundersons Conduct not proving altogether Satisfactory to myself nor many of my Friends has induced me to take 200 Hogsheads in the Liberty Capt. outram I would have agreed for 50 or even 100 more but he could not accommodate me with them however if there should be a surpluss there is another Ship going out which he is to have the Loading of & in which they are to be put on board He will apply to you for my good Friend the Honble George Wm Fairfax Esqrs. Tobo & I doubt not you will give him the necessary Instructions respecting them. The Revd Mr Moseley who I make no Question but you must have heard our mutual Friend mention was with me this morning—he see them but a few days ago & has since had a Letter which he shewd me & I am happy in informing you they are both very well. I am with Respect Dear Sir Your very obedt Sevt

Saml Athawes

